
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.6



FIRST AMENDMENT TO
MANAGEMENT INCENTIVE PLAN
OF
INTERNATIONAL MULTIFOODS CORPORATION

As Amended and Restated Effective as of March 1, 1998


        Section 3.1 titled "Performance Based Awards" is hereby amended to read
in its entirety as follows:

        3.1    Performance Based Awards.    The Participants for an Award Year
shall be eligible to receive an award of incentive compensation upon the
attainment of performance targets selected by the Committee that are established
based upon one or more of the following performance measures (these performance
measures may be applied on an absolute or comparative basis, and may be applied
at the corporate, affiliate, group, unit or division level):

(a)economic value added ("EVA®") reflecting net operating profits after taxes
less a capital charge with such adjustments as are deemed appropriate by the
Committee;

(b)earnings per share;

(c)net income;

(d)return on assets;

(e)return on equity; and/or

(f)operating earnings.

        The performance targets shall be designated by the Committee prior to or
within 90 days following the commencement of each Award Year and may relate to
one or any combination of two or more of corporate, affiliate, group, unit,
division or individual performance. The Committee, in the exercise of its
discretion, shall determine, as a percentage of base annual salary, the amount
of the Target Award for each Participant, and the performance targets that must
be met as a condition to an award of incentive compensation equal to the Target
Award or an award of incentive compensation less than or greater than the Target
Award. The Committee, in the exercise of its discretion, also may establish an
incentive bank in the name of each Participant which shall be credited or
charged in such manner as is deemed appropriate by the Committee in the event
performance exceeds or falls short of the performance targets, with the
incentive compensation payable in subsequent Award Years adjusted in such manner
as is deemed appropriate by the Committee to account for the positive or
negative balance in the incentive bank of the Participant. For purposes of this
Section 3.1, the term "base annual salary" means the base annual salary paid

--------------------------------------------------------------------------------

by Multifoods and its subsidiaries to an employee for services rendered during
the Award Year, exclusive of commissions, fringe benefits, expense allowances,
incentive compensation and other similar payments or benefits, but inclusive of
amounts contributed from base annual salary by means of salary reduction to the
Supplemental Deferred Compensation Plan of International Multifoods Corporation,
the Employees' Voluntary Investment and Savings Plan of International Multifoods
Corporation or to the Multifoods Flexible Spending Account Plan (or any other
plan maintained by Multifoods or a subsidiary of Multifoods that is intended to
qualify under Sections 125 or 401(k) of the Code).

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.6



FIRST AMENDMENT TO MANAGEMENT INCENTIVE PLAN OF INTERNATIONAL MULTIFOODS
CORPORATION As Amended and Restated Effective as of March 1, 1998
